Citation Nr: 1756285	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  08-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral nerve paralysis, claimed as numbness in the thigh and left hip. 

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1975 to November 1978, from September 1979 to August 1981, and from March 1984 to July 2007, to include service in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues currently on appeal were previously remanded by the Board in March 2010, November 2012, September 2015, and September 2016.  In the most recent remand, the Board instructed the RO to schedule the Veteran for VA examinations related to his claims, after determining that the Veteran had provided good cause for needing to reschedule prior examinations.  The Board finds that the RO has complied with the remand instructions. 

The Board notes that the Veteran also perfected an appeal for the issues of entitlement to service connection for degenerative arthritis of the bilateral hips, claimed as limitation of flexion of the thigh, and degenerative arthritis of the bilateral knees, claimed as limitation of flexion of the legs.  In a May 2017 rating decision, the RO granted those issues back to the date of the claim.  As this is considered a full grant of benefits sought, the issues are no longer on appeal.  


FINDINGS OF FACT

1.  At no time during the pendency of the claim has the Veteran had a current diagnosis of peripheral nerve paralysis of the thigh or hip. 

2.  At no time during the pendency of the claim has the Veteran had a current diagnosis of sleep apnea. 


CONCLUSION OF LAW

1.  The criteria for service connection for peripheral nerve paralysis of the thigh or hip are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1117, 1118, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017). 

2.  The criteria for service connection for sleep apnea are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1117, 1118, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that over the course of several remands, the Veteran has rightly raised issues regarding VA's duty to assist with scheduling adequate VA examinations.  With examinations in January 2017 and September 2017, the RO has substantially complied with the Board's September 2016 remand instructions and properly scheduled the Veteran's necessary examinations.  The Veteran has not raised any other issues with the duty to assist. 

II.  Entitlement to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

A.  Peripheral Nerve Paralysis

The Veteran filed a claim in June 2007 in which he listed "numbness in thigh and left hip" as one of his service-connected conditions.  In the claim, he stated the condition dated back to February 28, 2002. 

Service treatment records from February 2002 show that the Veteran complained of pain in his hip that radiated out to the mid-thigh area.  Those notes are silent for any complaints of numbness in the left thigh or hip.  The first complaint of numbness appears to have come in a May 2007 routine examination. 

In September 2007, the Veteran underwent a VA examination.  The examiner stated that the Veteran reported a diagnosis of numbness in the thigh and left hip due to an unspecified condition in 2006.  According to the Veteran, the left thigh and buttocks would become numb while standing or lying down.  The examiner noted that there was no abnormal sensation, anesthesia, weakness or affected parts or paralysis of affected parts.  The condition did not cause pain and symptoms occurred intermittently, causing no limitations.  The examiner concluded that there was no diagnosis because there was no pathology to render a diagnosis.  The Board later determined that this examination was not adequate, as the examiner did not review the claims file. 

After service, the Veteran received extensive treatment from a private medical provider related to osteoarthritis of the hips.  Medical records from 2007 to 2017 are silent for any complaints of numbness of the hip or thigh. 

In September 2017, the Veteran underwent another VA examination.  There, the examiner stated that the Veteran did not have a diagnosed peripheral nerve condition or peripheral neuropathy.  There were no objective indications of a peripheral nerve condition.  At the time of the examination, the Veteran had no subjective complaints of any numbness, tingling, or other neurologic symptoms.  

Based on the entire record, the preponderance of the evidence is against a finding that the Veteran had a diagnosed peripheral nerve condition at any point during the pendency of the claim.  The Board notes that the Veteran, as a layperson, is competent to report observable medical symptoms, but is not competent to make a medical diagnosis.  See Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  Although there is a documented complaint during service in May 2007 and at the VA examination in September 2007, there were no objective indicators of a peripheral nerve condition at that time.  Subsequently, there were no documented complaints, despite extensive medical treatment related to the hips.  The September 2017 examination indicates that not only is there no medical evidence to support a diagnosis, the Veteran himself does not claim any symptoms.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
B.  Sleep Apnea

The Veteran filed a claim in June 2007, listing a sleep apnea disability, dating back to April 2007.  

Service treatment records from April 2007 do not indicate an actual diagnosis of sleep apnea.  The Veteran visited an otolaryngology clinic in May 2007 with complaints of snoring and daytime sleepiness.  He was given a preliminary diagnosis of sleep apnea and referred for a sleep study.  A July 2007 sleep study displayed "fairly well consolidated sleep with evidence of snore."  There were three obstructive apneas throughout the night, with an apnea-hypopnea index of less than one event per hour.  The study did not explicitly diagnose or rule out sleep apnea.  The Veteran's private medical records from August 2007 noted that the provider received a copy of the sleep study and that it was not diagnostic for obstructive sleep apnea, but did indicate moderate-to-severe snoring. 

The Veteran underwent a VA examination in September 2007.  There, the examiner did not provide an actual diagnosis, but stated the Veteran's report of a positive sleep study in 2004 and noted the subjective factor of difficulty staying awake during the daytime.  The Board later determined that this examination was not adequate, as the examiner did not review the claims file. 

The Veteran's private medical records consistently report sleep apnea under the list of "problems" in the Veteran's medical history.  This appears to stem from the Veteran's own report of a history of sleep apnea, and not from a medical diagnosis.  As noted above, the Veteran's private provider reported that the July 2007 sleep study was not diagnostic for obstructive sleep apnea.  

In January 2017, the Veteran was afforded a VA examination for sleep apnea.  The examiner reported that the Veteran did not have a diagnosis of sleep apnea.  Furthermore, the examiner reported that the Veteran stated that he was not claiming sleep apnea and refused to go for a sleep apnea study.  

Based on the entire record, the preponderance of the evidence is against a finding that the Veteran had a diagnosis of sleep apnea at any point during the pendency of the claim.  It appears that the Veteran based his initial claim on the May 2007 otolaryngologist visit in which he was given a preliminary diagnosis of sleep apnea, pending a sleep study.  The July 2007 sleep study did not explicitly diagnose sleep apnea, and, as was noted by the Veteran's private provider in August 2007, was not diagnostic for obstructive sleep apnea.  Although sleep apnea has been reported on the Veteran's medical history problems list in private medical records since 2007, it appears that this is based solely on the Veteran's reports of his own medical history.  As noted above, the Veteran, as a layperson, is competent to report his own observation of symptoms, but not to make a diagnosis that requires medical expertise.  See Layno, 6 Vet. App. at 469-71.  There is no record that a medical expert ever diagnosed sleep apnea during this time.  The September 2017 examination indicates that not only does the Veteran not have a diagnosis of sleep apnea, but no longer claims to have a sleep apnea disability.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for peripheral nerve paralysis of the thigh or hip is denied. 

Entitlement to service connection for sleep apnea is denied. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


